Opinion
issued June 14, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-10-00769-CV
 

 
Robert
Lynn Stubbs, Appellant
 
V.
 
Tracie
Renee Stubbs, Appellee
 

 
On Appeal from the 309th
District Court
Harris County, Texas
Trial Court Cause No. 2009-73432
 

 
MEMORANDUM
OPINION




Appellant, Robert Lynn Stubbs, has failed to
timely file a brief.  See Tex. R. App. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Bland, Massengale, and Brown.